DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 20100255357).
Claim 1:	Baek et al. in Figures 1-4 disclose a nonaqueous electrolyte secondary battery (100) comprising: 
a winding type (jellyroll) electrode body (electrode assembly 100) which includes a positive electrode (cathode plate 320) composed of positive electrode mixture layers provided on two surfaces of a positive electrode collector, a negative electrode (anode plate 22) composed of negative electrode mixture layers provided on two surfaces of a negative electrode collector (paragraph [0028], lines 1-6 and paragraph [0043], lines 1-6), and at least one separator (400) provided between the positive electrode (320) and the negative electrode (22), wherein the electrode body (100) has an exposed portion at which the negative electrode collector is exposed at an outermost circumferential surface (paragraph [0044] and is provided with at least one tape (110) which is adhered to the outermost circumferential surface so as to extend from a winding-finish side end portion of the negative electrode and past a winding-finish end of the electrode body (Figure 3, reproduced below), and 
the tape (11) is adhered to the outermost circumferential surface of the electrode body so as not to be overlapped with a winding-finish side end of the negative electrode mixture layers in a radius direction of the electrode body. See also entire document.

    PNG
    media_image1.png
    732
    829
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 20100255357) as applied to claims 1 above, and further in view of Ugawa et al. (US 20040265700).
Baek et al. are as applied, argued, and disclosed above and incorporated herein.
Claim 2:	 Baek et al. do not disclose that the outermost circumferential surface of the electrode body, with respect to a winding center of the electrode body, when a point located at an angle of 10o from a position corresponding to the winding-finish side end of the negative electrode mixture layers toward a winding-finish side of the negative electrode along the outermost circumferential surface is designated as a, 
a point located at an angle of 10o from a position corresponding to the winding-finish side end of the positive electrode mixture layers toward a winding-start side of the positive electrode along the outermost circumferential surface is designated as b, and 
a central point between the position corresponding to the winding-finish side end of the negative electrode mixture layers and the winding-finish side end of the positive electrode mixture layers is designated as c, 
the tape is adhered to a region other than that corresponding to at least one of a minor arc ac and a minor arc bc.
Ugawa et al. disclose in Figures 1 and 4 disclose secondary battery comprising: 
a winding type electrode body (winding electrode body 20) which includes a positive electrode (cathode 21) composed of positive electrode mixture layers (21B) provided on two surfaces of a positive electrode collector (21A), a negative electrode (22) composed of negative electrode mixture layers (22B) provided on two surfaces of a negative electrode collector (22A), and at least one separator (23) provided between the positive electrode (21) and the negative electrode (22), wherein the electrode body (20) has an exposed portion at which the negative electrode collector is exposed at an outermost circumferential surface, wherein the anode extends beyond the cathode (i.e. the anode is formed larger in size that the cathode). See also entire document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrode body of Baek et al. with the electrode body of Ugawa et al.
With the modification, the tape of Baek et al. would obviously be adhered to the outermost circumferential surface of the electrode body so as not to be overlapped with the winding-finish side end of the positive electrode mixture layers and the winding-finish side end of the negative electrode mixture layers in the radius direction of the electrode body.
Further, given that the electrode body of the Baek et al. is structurally similar to that instantly disclosed (i.e. the anode is formed larger in size that the cathode), the electrode by renders obvious points a, b and c, and the region to which the tape is adhered.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have had improved capacity and cycle characteristics (paragraph [0007]).
Claim 3:  The rejection of claim 3 is as set forth above in claim 2 wherein with the modification, the tape of Baek et al. would obviously be adhered to the outermost circumferential surface of the electrode body so as not to be overlapped with the winding-finish side end of the positive electrode mixture layers and the winding-finish side end of the negative electrode mixture layers in the radius direction of the electrode body.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 20100255357) as applied to claim 1 above, and further in view of JP3466631 (hereafter JP ‘631).
Baek et al. are as applied, argued, and disclosed above and incorporated herein.
Claims 4 and 5:	Baek et al. do not disclose that the tape is at least partially adhered to ranges of 15 mm from two ends of the electrode body in an axial direction (claim 4); and that the tapes are adhered only to ranges of 15 mm from two ends of the electrode body in an axial direction (claim 5).
JP ‘631 discloses in Figures 1, 5 and 6 disclose a cylindrical non-aqueous electrolyte secondary battery comprising a tape (20) adhered to ranges of 15 mm from two ends of the electrode body in an axial direction (claim 4); and a tape are adhered only to ranges of 15 mm from two ends of the electrode body in an axial direction (claim 5) (paragraph [0035], discloses tapes having a width of 10 mm). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Baek et al. by incorporating the tape of JP ‘631.
One having ordinary skill in the art would have been motivated to make the modification to provide a tape that would have surely prevented the electrode assembly from loosening, increased the energy density of the battery, and improved the charge/discharge characteristics (paragraph [0052]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729